
	

113 HR 4684 IH: Bureau Guidance Transparency Act
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4684
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Mr. Stutzman introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To provide for a notice and comment period before the Bureau of Consumer Financial Protection
			 issues guidance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Bureau Guidance Transparency Act.
		2.Standards for issuing guidanceSection 1022(b) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)) is amended by
			 adding at the end the following:
			
				(5)Standards for issuing guidanceIn issuing any guidance, the Bureau shall—
					(A)provide for a public notice and comment period before issuing the guidance in final form; and
					(B)when issuing guidance in final form, make available to the public, including on the website of the
			 Bureau, all studies, data, and other analysis relied on by the Bureau in
			 preparing and issuing such guidance..
		
